                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

PAUL EWERS, et al.,                                                       Case No. 1:18-cv-554

        Plaintiffs,                                                       Bowman, M.J.

                v.

LOWE’S HOME CENTERS, LLC, et al.,

        Defendants.


                            MEMORANDUM OPINION AND ORDER

        Plaintiff Paul Ewers and his wife Kim filed suit in the Court of Common Pleas for

Warren County, Ohio against Lowe’s Home Centers (Lowe’s) after Mr. Ewers slipped

and fell at a Lowe’s store located in South Lebanon, Ohio on or about July 31, 2016,

suffering serious injuries. Defendant Lowe’s properly removed the action to this Court

on August 7, 2018 on the basis of diversity jurisdiction.1 Following the completion of

discovery, Defendants moved for summary judgment.2                       For the following reasons,

Lowe’s motion for summary judgment is granted.

        I.      Summary Judgment Standard

        In a motion for summary judgment, “a court must view the facts and any

inferences that can be drawn from those facts ... in the light most favorable to the

1
  Plaintiffs are residents of the State of Arizona, and originally identified both Lowes and a health
insurance company as Defendants. Defendant Lowe’s has its principal place of business in North
Carolina, while Blue Cross Blue Shield of Michigan Mutual Insurance Company (“Blue Cross”) is a
Michigan corporation. Although Blue Cross has never appeared, Plaintiffs’ complaint makes clear that
Blue Cross is named solely for its potential subrogation interest. Ordinarily, all Defendants must consent
to removal, but this Court previously held that Blue Cross is technically an intervening Plaintiff. (Doc. 26
at n.1).
2
  All appearing parties have consented to the disposition of this case before the undersigned magistrate
judge. See 28 U.S.C. § 636(c). However, an issue remains whether final disposition would be binding on
the non-appearing intervening party, Blue Cross. See, e.g., Jack Tyler Engineering Co. v. Colfax Corp.,
2011 WL 384614 (W.D. Tenn. Feb. 3, 2011).
nonmoving party.” Keweenaw Bay Indian Comm. v. Rising, 477 F.3d 881, 886 (6th Cir.

2007) (internal quotation marks omitted). “Summary judgment is only appropriate ‘if the

pleadings, depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.’” Id. (quoting Fed. R. Civ.

P. 56(c)) (internal quotation marks omitted). “Weighing of the evidence or making

credibility determinations are prohibited at summary judgment-rather, all facts must be

viewed in the light most favorable to the non-moving party.” Id.

       The requirement that facts be construed in the light most favorable to the

Plaintiff, however, does not mean that the court must find a factual dispute where record

evidence contradicts Plaintiff's unsupported allegations. After a moving party has carried

its initial burden of showing that no genuine issues of material fact remain in dispute, the

burden shifts to the non-moving party to present specific facts demonstrating a genuine

issue for trial. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87,

106 S.Ct. 1348 (1986). “The ‘mere possibility’ of a factual dispute is not enough.”

Mitchell v. Toledo Hosp., 964 F.2d 577, 582 (6th Cir.1992) (citing Gregg v. Allen–

Bradley Co., 801 F.2d 859, 863 (6th Cir.1986)). In order to defeat the motion for

summary judgment, the non-moving party must present probative evidence that

supports its complaint. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249–50, 106

S.Ct. 2505 (1986). The non-moving party's evidence “is to be believed, and all justifiable

inferences are to be drawn in his favor.” Id. at 255. The court determines whether the

evidence requires submission to a jury or whether one party must prevail as a matter of

law because the issue is so one-sided. Id. at 251–52.



                                             2
        To demonstrate a genuine issue of fact, the opposing party “must do more than

simply show that there is some metaphysical doubt as to the material facts .... Where

the record taken as a whole could not lead a rational trier of fact to find for the

nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587

(citation omitted). In this case, the evidence of record leaves no doubt that Lowe’s is

entitled to judgment as a matter of law.

        II.      Findings of Fact

        A picture is worth a thousand words. And in this straightforward slip-and-fall

case, several pictures display the undisputed facts of this case far better than the

undersigned can put into words.                 Nevertheless, the undersigned will attempt to

articulate the facts upon which both parties agree, as well as the facts on which some

disagreement exists, drawing all reasonable inferences in favor of the Plaintiffs.

        At approximately 7:30 p.m. on Sunday, July 31, 2016, Plaintiff Paul Ewers3 and

his wife, Plaintiff Kim Ewers, went to the Lowe’s retail store in South Lebanon, Ohio (the

“Store”) to exchange a propane tank. The Store is what is commonly known as a “big

box” retail home improvement and hardware store. Paul had visited the Store on three

(3) previous occasions to exchange propane tanks, but typically visited the Store once

per month for other purposes. At the time that Plaintiff visited the Store on this date, it

was still a bright “sunshiny” day. (Doc. 13-1, Paul Ewers Dep. at 16:10-13).

        Plaintiff exited his vehicle and walked toward the Store’s automatic exit door

carrying his empty propane tank. Lining the wall of the Store to the left of the exit door

(when facing the Store) was a row of Blue Rhino cages in which propane tanks were


3
  Although both Paul Ewers and his wife are plaintiffs in this case, the Court uses the singular “Plaintiff” to
refer only to Paul Ewers.

                                                      3
stored.    In front of those cages, closer to the parking lot, was a row of large and

expensive power equipment, such as riding lawnmowers and tillers, secured by a

security cable to a concrete pillar flanking the exit door. The security cable lay on the

ground on top of the concrete and appeared to be a “dirty” color4 but was visible.

Although there was nothing to obscure his vision and the equipment and cable were in

plain sight,5 Plaintiff does not “recall” seeing any of the power equipment on display in

front of the Store either as he approached the Store or at any other time until just prior

to his fall on that particular day.6           (Doc. 13-1, 40:13-18, 42:13-15).              However, he

admitted that “it’s common during the summer to see power equipment parked outside

of a Lowe’s store,” even though he had never observed that such equipment was

secured by a cable. (Id., 55: 3-10).

        When he reached the front of the store, Plaintiff turned left near the large

concrete support pillar and walked approximately 15 feet along the sidewalk fronting the

Store in order to place his empty propane tank next to the row of Blue Rhino cages. At

this point, Plaintiff’s walking path was between the power equipment and propane

cages, with the power equipment on his left (closer to the parking lot), and the propane

cages toward his right (against the Store wall). In the areas where the closed propane

tank cages and lawn mowers were directly across from each other, the width of the


4
  Paul testified that the cable was more of a “dirty brown” color, while other witnesses testified it was
yellow. Although the yellow hue appears to be plainly visible, the dispute over the precise color is
immaterial, as discussed below.
5
  Paul testified that he did not have an entirely clear view of the front of the store from his parking space,
due to the existence of a parking median and some bushes. (Doc. 13-1 at 22:1-4 and Ex. A). However,
photographs clearly show that the median is at ground level, with small bushes no taller than the height of
a car door. In other words, although Paul’s view of the equipment may have been obscured when he was
seated in his car, it was not once he exited his vehicle and began walking toward the Store.
6
  Paul’s deposition testimony was somewhat equivocal, as he also implied in his testimony that his
recollection of whether he had seen the power equipment on the date of the incident more than two years
earlier was made more difficult by the passage of time. (Doc. 13-1 at 57: 19-25).

                                                      4
pathway narrowed to approximately 3-3 ½ feet.7 As he walked along this concrete path,

which was directly across from his parked car, Plaintiff walked next to some of the

power equipment secured by the cable. Unsurprisingly given that he did not recall

seeing the equipment, he also did not observe the cable, explaining that as he carried

his empty tank toward the cages, his “focus was on the cage.” (Id. at 44:11-25).

       After setting down the empty tank next to the cages, Plaintiff walked back past

the power equipment a second time (now on his right) and turned and entered the

Store’s automatic exit door in order to pay for a fresh propane tank. After processing

Plaintiff’s payment, Lowe’s Cashier Stevie Stanforth proceeded back through the exit

door and immediately turned right before the pillar, traversing the same concrete path

that Plaintiff had previously twice walked, along the front of the building.                   Plaintiff

followed “immediately behind” Stanforth, and again did not recall seeing the large

equipment on his left or the cable that secured it. As he moved between the power

equipment and the propane cages, nothing obstructed his ability to see the power

equipment or the cable that secured it. (Id. at 50:5-20).

       Stanforth unlocked and opened one of the propane tank cages on the right,

removed a full tank, and gave it to Plaintiff. At that point, Plaintiff turned around and

took a few steps around the open propane cage door to begin walking back again along

the same path toward the concrete support pillar and the Store’s exit door.8 However,

rather than continuing to walk the full 15 feet to the front of the exit door, Plaintiff turned


7
  Plaintiff attached excerpts from depositions of two Lowe’s employees to support this finding of fact.
Although neither of the referenced transcripts refer to any such measurement, Lowe’s does not dispute
the estimated measurement and the photographic evidence appears to be consistent. (Doc.18-2 at 6).
8
  When the propane cage door was fully extended, Stanforth estimated that distance between the edge of
the door and the lawnmower was reduced to 6-12 inches, which “wouldn’t be enough space for a person
to walk through….” without pushing the door out of the way. (Doc. 13-2, Stanforth Dep. 19:9-14).
However, the Court gives the benefit of the doubt to Plaintiff that he was able to walk around the door.

                                                   5
to his right just before reaching the support pillar. In choosing this shorter path toward

the parking lot, Plaintiff elected to walk between two pieces of large equipment.

Plaintiff testified that he noticed the equipment only after turning right. (Doc. 13-1 at

62:9-19). He testified that his focus was on a nearby car traveling in the adjacent

parking lot. (Doc. 13-1 at 68:13, 69:1-3, 70:17 and 72:19). Failing to see the security

cable on the ground that ran between and joined all of the equipment to the support

pillar, he tripped over the cable and fell. Stanforth heard his fall as she was still in the

process of securing the empty tank in one of the cages.

       III.   Analysis

       In order to prevail, Plaintiffs must establish that: (1) Lowe’s owed Paul Ewers a

duty of care; (2) Lowe’s breached that duty; and (3) as a direct and proximate result of

its breach, Plaintiffs sustained injuries. See Lang v. Holly Hill Motel, Inc., 122 Ohio

St.3d 120, 122, 909 N.E.2d 120, 122-123 (2009). In this case, Plaintiff was a business

invitee. Lowe’s had a duty to exercise ordinary care and maintain its premises in a safe

condition. Id. at 123, 900 N.E.2d at 123 (additional citations omitted). “However, a

premises owner is not an insurer of its invitees’ safety against all forms of accidents that

may happen.” Armstrong v. Lakes Golf and Country Club, Inc., 98 N.E.3d 328, 334

(Ohio App. 2018). (internal citation omitted).

              A. Ohio’s Open and Obvious Doctrine

       Because it is not an insurer, a premises owner’s duty of care does not include a

duty to warn of any “open and obvious” dangers inside the store.              See Sidle v.

Humphrey, 13 Ohio St.2d 45 at ¶1, 233 N.E.2d 589 (1968). A danger that is readily

“observable” is deemed to be “open and obvious.” See Beach v. Wal-Mart Stores E.,



                                             6
Inc., 2016 WL 7223392 at *2 (S.D. Ohio Dec. 13, 2016) (citing Lydic v. Lowe’s Cos.,

Inc., 2002 WL 31111820 at *2 (Ohio App. Sept. 24, 2002)). A danger that is open and

obvious eliminates the duty to warn and acts as a complete bar to recovery. Armstrong

v. Best Buy, 99 Ohio St.2d 79, 788 N.E.2d 1088 (Ohio App. 2003). When a danger is

open and obvious, a premises owner may reasonably expect its patrons to discover the

hazard and take appropriate measures to protect themselves. See Simmers v. Bentley

Constr. Co., 64 Ohio St.3d 642, 644, 597 N.E.2d 504, 506 (1992). When a plaintiff

claims injury from a danger that a court determines to have been open and obvious,

summary judgment is appropriate because the premises owner has no duty.                 See

Armstrong, 99 Ohio St.3d 79, at ¶15.

       “The law uses an objective, not subjective, standard when determining whether

a danger is open and obvious.” Lakes Golf and Country Club, 98 N.E.3d at 335. “The

determinative issue is whether the condition is observable” by an “objective, reasonable

person.” Id. Thus, “even in cases where a plaintiff did not actually see the hazard until

after he or she fell, no duty exists where the plaintiff “could have seen the condition if he

or she had looked.” Beach, 2016 WL 7223392 at *2 (quoting Lydic v. Lowe’s Cos., Inc.,

2002 WL 31111820 at *2 (Ohio App. Sept. 24, 2002)). “A pedestrian’s failure to avoid

an obstruction because he or she did not look down is no excuse.” See Lydic, at *2

(citing Jeswald v. Hutt, 15 Ohio St.2d 224, 239 N.E.2d 37 (1968)). In short, the “open

and obvious” test is not concerned with a plaintiff’s subjective perception of the danger,

or lack thereof. See also Strevel v. Fresh Encounter, Inc., 2015 WL 7777233 at *4

(Ohio App. Nov. 24, 2015).




                                             7
       Lowe’s argues that it owed no legal duty to Plaintiffs, because the cable securing

the lawnmowers was open and obvious. Under Ohio law, the determination of whether

a danger is open and obvious is typically resolved by a trial court prior to trial. The

issue is usually one of law because it concerns the determination of whether a legal

duty exists. Like most rules of law, however, there is an exception to this one. Thus,

when a danger otherwise appears to be “open and obvious” a legal duty may arise if

there are “attendant circumstances” created by the defendant that are so predictable

and distracting that the duty of the reasonable pedestrian to observe his surroundings is

reduced, resulting in a danger that is not so “open and obvious” after all.

       In opposition to summary judgment, Plaintiffs make two arguments.              First,

Plaintiffs argue that the cable was not an open and obvious danger because it was not

readily observable. Plaintiffs rely heavily on Ray v. Walmart Stores, Inc., 2009 WL

2783231 (Ohio App. 2009), in which an Ohio appellate court reversed the grant of

summary judgment after noting that the application of the doctrine is “highly fact-

specific.” In that case, the plaintiff had tripped over a black produce crate that partially

protruded into the shopping aisle from underneath a table displaying corn in the grocery

section of a store. Plaintiffs argue that as in Ray, the instant case presents a genuine

issue of fact for a jury to review. “Where reasonable minds could differ with respect to

whether a danger is open and obvious, the obviousness of the risk is an issue for the

jury to determine.” Id. at 6, ¶29. Plaintiffs also contend that attendant circumstances

preclude summary judgment in this case. However, neither the factual record nor Ohio

law support Plaintiffs’ arguments.




                                             8
      First, Plaintiffs’ reliance on Ray v. Walmart Stores, Inc. is misplaced. In that

case, there was no photographic evidence, and the deposition testimony was

sufficiently in conflict to create an issue of fact. Here, by contrast, the evidence

presented leaves no “reasonable” doubt as to whether the cable was open and obvious.

If “only one conclusion can be drawn from the established facts…the issue of whether a

risk was open and obvious may be decided by the court as a matter of law.” Headley v.

Home Depot U.S.A., Inc., 2014 WL 3349592, at *4 (N.D. Ohio 2014) (quoting Klauss v.

Glassman, No. 84799, 2005 WL 678984, at *3 (Ohio App. Mar. 24, 2005)). Plaintiff

cannot create an issue of fact merely by relying upon his subjective testimony that he

did not notice or observe the cable, because all other evidence of record (including

photographs) confirms that the security cable was readily observable and therefore was

open and obvious.

      In a response in opposition to judgment, Plaintiffs argue vigorously that the cable

was “obscured from view by its location, color and position near all the other

equipment.” (Doc. 19 at 4). However, the photographic evidence utterly refutes that

argument. As Lowe’s points out, the photographs demonstrate unequivocally that the

cable was “open and obvious” in that it would have been readily observable to anyone

in the vicinity. Photographs taken right after the accident occurred show that the cable

color contrasts markedly with the surrounding light-gray concrete on which it lies,

despite being a “dirty” yellow color. (See Doc. 13-1, Ex. A-B). Even the picture taken

weeks later by Plaintiff shows the same power equipment, along with the propane

cages behind them, and the cable securing the equipment to the pillar.




                                           9
        The cable at issue appears to be of a relatively heavy weight, as one would

expect for a security cable intended to preserve valuable power equipment at a home

improvement store, as opposed to a tiny thread or thin wire that might be more difficult

to spot. The color is of sufficient contrast to the much lighter concrete that it appears in

plain view. Plaintiff testified that he believed the cable was difficult to see because it

was a “dirty” color. However, it is immaterial that use of a brighter yellow cable (or

perhaps just a cleaner one) would have resulted in even greater visibility.               A

“landowner’s duty is not to be determined by questioning whether the [condition] could

have been made perfect or foolproof[,] as the issue is whether the conditions that did

exist were open and obvious to the person exercising reasonable care….” Goodson v.

Millennium & Copthorne Hotels, 2015 WL 74271 at **5 (S.D. Ohio Jan 6, 2015)

(granting summary judgment based on open and obvious danger under Ohio law,

internal quotation marks and citations omitted).

        Plaintiff also speculates (without a clear recollection since he never saw it) that

the cable may have been aligned on that fateful day with a straight-line pattern in the

concrete. However, pictures taken immediately after the accident portray the cable

lying in a curved or wavy line on top of the pavement rather than being somehow

perfectly aligned with the straight-line pattern stamped into the pavement. Even if the

cable had been more closely aligned with the parallel lines of the concrete, it is

inconceivable (based on the overall length and general appearance of the cable) that it

could have been so perfectly placed that it was “obscured” from a reasonable person’s

view.   Thus, the Court concludes that: (1) the cable was unobstructed and easily

“observable”; (2) the cable was of a heft and color that contrasted with the concrete



                                            10
floor; (3) the cable was several feet in length; and (4) nothing blocked a reasonable

patron’s ability to observe the cable.

       Ample case law supports the Court’s conclusion. See e.g., Headley v. Home

Depot U.S.A., Inc., 2014 WL 3349592, 2014 U.S. Dist. LEXIS 92571 (N.D. Ohio July 8,

2014) (a garden hose laying on a light-colored concrete floor in a home improvement

store’s garden center was “open and obvious”). In Headley, the court contrasted the

types of cases in which courts had found that a danger was not readily observable, from

those cases in which courts had found similar dangers to be open and obvious:

       An ankle high pallet extending four to six inches into a busy grocery store
       aisle might not be readily observable, Kintner, 494 F.Supp.2d at 816, while
       a pile of boxes in the middle of a similar grocery store aisle would
       be. Parsons v. Lawson Co., 57 Ohio App.3d 49, 51, 566 N.E.2d 698 (Ohio
       Ct.App.1989). An immediate step down in a bathroom obstructed by an
       inwardly opening door might not be readily observable, Hissong, 186 Ohio
       A pp.3d at 354, while an unobstructed 2.5” threshold step at a store
       entrance is readily observable. Freeman v. Value City Dep't
       Store, No.2010 CA 00034, 2010 WL 3766806, at *4 (Ohio Ct. App. Sept.
       27, 2010). When the grass is of uniform height all around, campground
       patrons might not necessarily observe a hole in the ground, Andler, 670
       F.3d at 721; however, bar patrons could readily observe a knee-high fire
       pit five feet in diameter at an outdoor bar. Vanderbilt v. Pier 27, LLC, 2
       N.E.3d 966, 972 (Ohio Ct.App.2013). Weight limits on sample lawn chairs
       might not be an observable danger, McElhaney v. Marc Glassman,
       Inc., 174 Ohio App.3d 387, 397, 882 N.E.2d 455 (Ohio Ct.App.2007),
       likewise, trampoline hazards arising only when multiple people
       simultaneously use a trampoline. Lykins v. Fun Spot Trampolines, 172
       Ohio App.3d 226, 235–36, 874 N.E.2d 811 (Ohio Ct.App.2007). Generally,
       however, imperfections and obstructions in the middle of a floor or aisle,
       the most mundane of dangers, are readily observable. See,
       e.g., Parsons, 57 Ohio App.3d at 51, 566 N.E.2d 698 (pile of small
       boxes); McGuire, 118 Ohio App.3d at 498, 693 N.E.2d 807 (raised
       ceramic tile); Davis v. Kmart Corp., No. 4:10CV2127, 2011 W L 4730523,
       at * 3–4 (N.D.Ohio Oct.7, 2011) (milk drips).

Headley, 2014 WL 3349592, at *4 (N.D.Ohio 2014).




                                           11
       The undersigned finds that the subject security cable, affixed to large power

equipment and lying across light-colored concrete at the exterior front of a big box home

improvement store without being in any way “hidden” from view, was readily observable.

As such, Lowe’s is entitled to judgment because it owed no duty to protect Plaintiff from

this open and obvious danger. Accord, Zitron v. Sweep-A-Lot, 2010 WL 235803 (Ohio

App. 2010) (water supply hose being used to clean sidewalk in plain sight and easily

observable); Kieffer v. BP OIL Co., 2009 WL 10715778 (N.D. Ohio June 30, 2009)

(gasoline hose at a gas station laying on the sidewalk was unobscured and readily

discoverable). Plaintiff’s subjective perception that the cable was “kind of the same

color as the concrete” is insufficient to create a genuine issue of material fact because

the record flatly contradicts his testimony that the cable was not readily observable.

(Compare Doc. 13-1 at 76: 4-5 with Exs. A and B). Even Plaintiff testified that if he had

looked at the ground prior to tripping, he would have seen the cable. (Id. at 78: 21-23

and 79:14-15).

              B. No Attendant Circumstances Existed

       Plaintiff’s second argument is that the exception of “attendant circumstances”

precludes application of the doctrine. Again, Plaintiff’s argument fails to persuade.

       Like an open-and-obvious danger, there is no precise definition for
       “attendant circumstances.” Nonetheless, “they generally include ‘any
       distraction that would come to the attention of a pedestrian in the same
       circumstances and reduce the degree of care an ordinary person would
       exercise at the time.’” McGuire, 118 Ohio App. 3d at 499, 693 N.E.2d 807
       (quoting France v. Parliament Park Townhomes, 1994 WL 151658, *2,
       1994 Ohio App. LEXIS 1793, *6 (Ohio Ct. App. 2nd Dist. Apr. 27, 1994) ).
       A plaintiff relying on attendant circumstances must point to conditions that
       are different than those ordinarily encountered by invitees to an
       establishment       like   that    operated   by   the     storeowner     in
       question. See Cooper, 2007 WL 3380468 at *4, 2007 Ohio App. LEXIS



                                            12
       5337 at *10; McConnell v. Margello, 2007 WL 2729429, *5–6, 2007 Ohio
       App. LEXIS 4315, *14 (Ohio Ct. App. 10th Dist. Sept. 20, 2007).

Kieffer v. BP Oil Company, 2009 WL 10715778, at *7 (N.D. Ohio 2009).                   “An

individual’s particular sensibilities do not play a role in determining whether attendant

circumstances make the individual unable to appreciate the open and obvious nature of

the danger.”    Ray at ¶31.       Attendant circumstances can reduce a reasonable

pedestrian’s duty to observe an open and obvious danger when such circumstances

“taken together (1) divert the attention of the pedestrian, (2) significantly enhance the

danger of the defect, and (3) contribute to the fall.” See Esterman v. Speedway, L.L.C.,

2015 WL 929413 at *3 (Ohio App. Feb. 25, 2015) (quoting Shepherd v. City of

Cincinnati, 168 Ohio App.3d 444, 452, 860 N.E.2d 808 (Ohio App. 2006)).

       Plaintiff argues that like the plaintiff in Klauss v. Glassman, 2005 WL 678984, his

attention was “directed at the traffic from the parking lot” which is something that Lowe’s

should have expected would occur with patrons who were picking up propane tanks.

But context matters. The plaintiff in Klauss was shopping in the middle of a grocery

store when he tripped and fell on a wooden pallet that had been placed in a main cross

aisle directly behind a park bench, close to a three-foot-high display of merchandise as

to which the plaintiff’s attention had been diverted. The Ohio Court of Appeals found a

genuine issue of fact to exist concerning “whether the placement of the bench and

display created an unreasonably dangerous condition.” Id. at *4. The court reasoned

that the photographic evidence showed that the “view of the pallet was obscured by a

bench on one side and a display of merchandise on the other,” and that shoppers at the

grocery store “normally have carts or baskets, are shopping for goods, and are looking

at displays.” In fact, most of the case law on which Plaintiff relies, in which “attendant

                                            13
circumstances” were found to exist, involves the placement of displays in high-traffic

areas in grocery stores.

       Here, Plaintiff does not claim he was distracted by any type of fixed display, but

only that his view of the cable was momentarily obscured and that he was soon

thereafter distracted by traffic. He argues that attendant circumstances existed because

his “view of the cable was blocked by the open propane cage door and power

equipment” and that his fall was “instantaneous” when he walked around the cage door.

Although a trial court will not generally weigh the testimony of witnesses, no reasonable

factfinder could credit testimony that is flatly refuted by photographic evidence that

shows the relative positions and distances between the objects. On the record

presented, a reasonable patron objectively would have observed the power equipment

and security cable while walking right next to it to retrieve a propane tank from a cage.

In fact, Plaintiff had the opportunity to see the equipment and security cable at least four

times before he walked around the open cage door and tripped and fell: (1) from the

parking lot as he approached the store; (2) when he walked to set down his empty tank

next to the cages with the equipment and cable immediately on his left; (3) when he

walked back along the same path to enter the store with the equipment on his right; and

(4) when he followed Stanforth back along the same path.

       In contrast to shoppers maneuvering through the aisles of a grocery store with a

shopping cart, a customer at Lowe’s would expect to see large lawn equipment on

display just outside the exterior of the store as well some form of security, such as the

heavy gauge security cable that was present. Much like a hose at issue in Headley v.

Home Depot U.S.A., Inc., a “reasonable” Lowe’s shopper might expect exterior



                                            14
equipment to be secured in some fashion, and to walk with care around or near such

equipment. See id., 2014 WL 3349592 at *5 (rejecting plaintiffs’ argument that liability

arose because shoppers would be distracted by looking at merchandise, because

“nothing about a garden hose in a Garden Center is unexpected, unpredictable, or

unobservable”).9 Unlike the pallet unexpectedly encountered in the middle of a heavily

traversed cross-aisle of a grocery store in Klauss, there were no similar attendant

circumstances here.

        The alleged proximity to the adjacent parking lot (with the possible distraction of

nearby traffic) does not change the equation. The parking lot conditions did not differ

from conditions ordinarily encountered by invitees to a home improvement store.

Because the parking lot did not significantly enhance the danger of the cable, it does not

constitute “attendant circumstances” in this case. See generally Ludwigsen v. Lakeside

Plaza L.L.C., 2014 WL 7014717 at *6 (Ohio App. Dec. 15, 2014).

        Finally, Plaintiff argues that Lowe’s should have anticipated that customers

obtaining propane tanks might take the same short-cut between the lawnmowers to get

to the parking lot. He points to testimony that the Store failed to adhere to its “best

practices” by grouping the lawnmowers more closely together, to avoid customers

walking between them, should be considered as evidence that Lowe’s failed to minimize

the tripping risk to its customers. However, he points to no evidence of any similar

accidents. More importantly, this argument finds no support in Ohio law.                      A legal duty

to warn of an open and obvious danger does not arise merely because a store secured

its merchandise in a manner that did not conform with internal “best practices.”

9
  Plaintiffs’ broader reading of attendant circumstances would potentially eliminate the application of the
open and obvious doctrine at retail stores, since virtually all falls at stores occur either near merchandise
or parking lot traffic.

                                                     15
             C. Loss of Consortium Claim

      Because the Court concludes that Lowe’s is entitled to summary judgment on

Paul’s claims, his spouse’s claim for loss of consortium fails as a matter of law. Bowen

v. Kil-Kare, Inc., 63 Ohio St.3d 84, 92-93, 585 N.E.2d 384, 392 (1992).

      IV.    Conclusion and Order

      For the foregoing reasons, IT IS ORDERED THAT Defendant Lowe’s motion for

summary judgment (Doc. 15) be GRANTED. As no claims remain pending, this matter

shall be CLOSED and TERMINATED from the docket of this Court.

                                                       s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                           16
